               Case 1:20-cr-00154-LO Document 43 Filed 07/14/20 Page 1 of 1 PageID# 261
Criminal Case Cover Sheet                                                                                                       U.S. District Court
                                                    FILED: REDACTED



Place of Offense:                     Q Under Seal                                                    Judge Assigned:         Liam O'Grady

City:                                 Superseding indictment:                                         Criminal No.            1:20cr



County: Alexandria                    Same Defendant:                                                 New Defendant:


                                      Magistrate Judge Case No. 1:20mi84                              Arraignment Date:

                                      Search Warrant Case No.                                         R, 20/R.40From:

Defendant Information:


Defendant Name; John Cameron Denton                           Alias(es): Rape, Death,Torment^ □ Juvenile FBI No.


Address:              Montgomery, Texas 77316

Employment;           Unem ployed

Birth Date: 1993               SSN:                      Sex:      Male             Race: White                 Nationality: US

Place of Birth: Texas               Height:         Weight:               Hair:              Eyes:              Scars/Tattoos:


□ Interpreter Language/Dialect: |                                                 Auto Description:

Location/Status:


Arrest Date: Feb 25,2020                ^ Already in Federal Custody as of:                                         in:




Q Already in State Custody              □ On Precrial Release               Q Not in Custody

Q Arrest Warrant Requested              □ Fugitive                          Q Summons Requested

Q Arrest Warrant Pending                (~~) Detention Sought               [[] Bond
Defense Counsel Information:


Name:       Andrew Stewart                                        □ Court Appointed            Counsel Conflicts:

Address: 2007 15th St N #201, Arlington, VA 22201                 ^ Retained

Phone:      (703) 248-0626                                        n Public Defender                                       Federal Public Conflicted Out

U.S. Attorney Information:


AUSA(s): Carina A. Cuellar                                                  Phone: 703-299-3800                     Bar No.

Complainant Agencv - Address & Phone No. or Person & Title:

 FBI SA Jonathan M. Lund

U.S.C. Citations:       Code/Section                 Offense Charged                                 Countlsl             Capitai/Felonv/Misd./Petty

   Setl:            18U.S.C.§371              Consp against the United States            1                                 Felony

   Set 2:


   Date:            7/1/2020                  AUSA Signature: /s/Carina A. Cuellar                                          may be continued on reverse
